              Case 2:21-cv-00931-TSZ Document 6 Filed 07/23/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          TICKETOPS CORPORATION,
 8                              Petitioner,
 9            v.                                        C21-931 TSZ

10        COSTCO WHOLESALE                              MINUTE ORDER
          CORPORATION,
11
                                Respondent.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    Petitioner TicketOps Corporation’s stipulated motion to seal, docket no. 3,
   is GRANTED. The Motion to Vacate Arbitration Award (docket no. 1), and the exhibits
15
   attached thereto (docket nos. 1-1–1-8), as well as the Declaration of Parker Folse (docket
   no. 2), and the exhibit attached thereto (docket no. 2-1), shall remain UNDER SEAL.
16
   See Proposed Order (docket no. 3-1);
17        (2)   The Court notes that the Motion to Vacate Arbitration Award, docket no. 1,
   should be captioned as a “Petition to Vacate Arbitration Award,” and the parties should
18 be designated as “Petitioner” and “Respondent” accordingly; and

19        (3)    The Clerk is DIRECTED to maintain UNDER SEAL the Petition to Vacate
   Arbitration Award (docket no. 1), the Declaration of Parker Folse (docket no. 2), and all
20 exhibits attached thereto (docket nos. 1-1–1-8, 2-1). The Clerk is DIRECTED to
   UNSEAL this case and all other docket entries. The Clerk is also DIRECTED to caption
21 the Motion to Vacate Arbitration Award, docket no. 1, as the “Petition to Vacate
   Arbitration Award” and to designate the parties as “Petitioner” and “Respondent”
22

23

     MINUTE ORDER - 1
             Case 2:21-cv-00931-TSZ Document 6 Filed 07/23/21 Page 2 of 2




 1 accordingly. The Clerk is further DIRECTED to send a copy of this Minute Order to all
   counsel of record.
 2
         Dated this 23rd day of July, 2021.
 3

 4                                                Ravi Subramanian
                                                  Clerk
 5
                                                  s/Gail Glass
 6                                                Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
